Defendant John R. Young appeals from an order entered by Judge William E. Aurelius granting summary judgment in favor of plaintiffs Harold J. Harry and Frederick J. Peters and overruling his cross-motion for summary judgment. In their complaint, Harry and Peters sought the return of $22,000 plus interest for breach of a contract to purchase ABC Tavern Corp., d.b.a. The ABC Lounge. In his counterclaims, Young alleged fraud, asserting that Harry and Young were precluded by law from holding a liquor license and requesting detrimental reliance damages in excess of $100,000 for improvements he made to the property. Harry and Peters filed a motion for summary judgment and Young responded with a cross-motion for summary judgment. In his cross-motion, Young argued that he was not a proper defendant, that Harry and Peters were not proper plaintiffs, and that the fault of any alleged breach must be placed upon Peters because he failed to pursue an administrative appeal of the decision reversing approval of the liquor license transfer. Upon consideration of the motions for summary judgment, the judge entered judgment in favor of Harry and Peters for $20,000 plus statutory interest from September 10, 1991.
This court's review of the record shows that Young's counterclaims are still pending. The parties did not address the issues or merits of Young's counterclaims in either Harry or Peters' motions for summary judgment or Young's cross-motion. As a result, the order overruling defendant's motion for summary judgment and the order granting plaintiff's motion for summary judgment have not disposed of all the claims. Therefore, this court dismisses this appeal because the order from which defendant appeals is not final and does not comply with the mandates of R.C. 2505.02 and Civ. R. 54 (B). Karim v. Karim
(July 8, 1993), Cuyahoga App. No. 63917, unreported, 1993 WL 259934 at *2.
It is ordered that each party shall bear its own costs herein taxed.
It is ordered that a special mandate issue out of this Court directing the Cuyahoga County Common Pleas Court to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
ANN DYKE, PRESIDING JUDGE CONCUR; TERRENCE O'DONNELL, J., CONCURSSEPARATELY AND DISSENTING IN PART.
                             ___________________________________ ANNE L. KILBANE JUDGE
CONCURRING AND DISSENTING OPINION